Title: From John Adams to Jeremiah Allen, 2 January 1783
From: Adams, John
To: Allen, Jeremiah


Dear Sir,
Paris Jany. 2d. 1783.

Your favor of 26. Decr. is come safe to hand, & I thank you for your Care of my dispatches. Mr. Storer will write to Mr. Williams to pay You the ten Louis for the Expence of the Express which You sent, and I shall pay the Money to Mr. Storer.
It is not in my Power to give you any Information, whether there will be Peace or War.— I am afraid the English will be again overseen, so far as to continue the War another Year, which cannot be attended with any Advantage to them— Nevertheless the long Continuance of the Negociation gives room to presume that both Parties have still hopes of coming together, and to hope for their Success, before the opening of another Campaign.
I wish it may happen with all my heart, & that You & I might go home together in the Spring, as We came three years ago, in the same Ship.—
I have the honor to be &c.
